[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            ________________________                      FILED
                                                                 U.S. COURT OF APPEALS
                                   No. 10-14535                    ELEVENTH CIRCUIT
                               Non-Argument Calendar                 OCTOBER 28, 2010
                             ________________________                   JOHN LEY
                                                                         CLERK
                         D.C. Docket No. 1:04-cv-21448-ASG

In re:


USA,
U.S. ENVIRONMENTAL PROTECTION AGENCY,
REGIONAL ADMINISTRATOR, EPA, Region IV,
ADMINISTRATOR, EPA,


                                             llllllllllllllllllllllllllllllllllllllllPetitioners.

                            ________________________

    On Petition for Writ of Mandamus to the United States District Court for the
                             Southern District of Florida
                            ________________________


Before CARNES, PRYOR, and MARTIN, Circuit Judges.

PRYOR, Circuit Judge:

         The Environmental Protection Agency petitions this Court for a writ of

mandamus to substitute the appearance of the Assistant Administrator for Water of
the Agency, Peter Silva, for the appearance of the Administrator of the Agency,

Lisa Jackson, at a hearing about compliance by the Agency with orders entered by

the district court that concern pollution of the Everglades. The district court

denied the motion for substitution and ordered the appearance of the Administrator

who is a high-ranking official of the executive branch. See 5 U.S.C. § 5313. The

Agency argues that compelling a high executive official to appear in a judicial

proceeding encroaches on the separation of powers and, absent exigent

circumstances, the judicial branch must respect the discretion of the executive

branch to designate which high-ranking official should represent the Agency in a

judicial proceeding. The record establishes no special need for compelling the

appearance of the Administrator; the Assistant Administrator is an adequate

substitute. Because the district court abused its discretion by compelling the

appearance of the Administrator, and there is no other adequate remedy available,

we GRANT the petition for a writ of mandamus and direct the district court to

allow the substitution.

                                I. BACKGROUND

      The Everglades is the largest subtropical wetlands in the United States. Its

characteristic shallow and slow-moving waters once covered almost 11,000 square

miles of southern Florida. This delicately balanced ecosystem, which developed

                                          2
over thousands of years, has been disturbed in recent decades by economic

development, and litigation about the pollution caused by that development is now

common. See, e.g., Miccosukee Tribe of Indians of Fla. v. United States, 566 F.3d
1257 (11th Cir. 2009).

      The waters of the Everglades naturally contain low levels of phosphorus and

other nutrients, but water runoff from adjacent farms contains high levels of

phosphorus. Over time, this runoff has altered drastically the chemical

composition of the surface waters of the Everglades. The presence of phosphorus

in these waters has caused the growth of non-native plant species, such as cattails,

and the diminishment of native species, such as saw grass.

      As part of the effort to preserve the natural qualities of water in the

Everglades, the Florida Legislature enacted the Everglades Forever Act in 1994,

Fla. Stat. § 373.4592. The Florida Legislature amended the Act in 2003, 2003 Fla.

Laws chs. 12, 394, and the Florida Department of Environmental Protection

adopted a phosphorus rule in 2005, Fla. Admin. Code Ann. rr. 62-302.530, 62-

302.540 (2005). Both the amendment and the rule changed the standards for

acceptable levels of phosphorus in the surface waters of the Everglades.

      After the amendment of the Act and the adoption of the phosphorus rule, the

Miccosukee Tribe of Indians of Florida and Friends of the Everglades filed

                                          3
complaints against the United States, the United States Environmental Protection

Agency, the Administrator of the Agency, and the Regional Administrator of the

Agency. The complaints alleged violations of the Clean Water Act, the purpose of

which is to “restore and maintain the chemical, physical and biological integrity of

the Nation’s waters.” 33 U.S.C. § 1251(a). The Act requires each state to adopt

water quality standards that must be submitted to the Agency for review. Id. §

1313(c). The Tribe and Friends of the Everglades challenged the determination of

the Agency that the 2003 amendments to the Florida Act were not new or revised

water quality standards subject to Agency review. They also challenged the

approval of the phosphorus rule by the Agency.

      The district court consolidated the cases in 2005. The Florida Department

of Environmental Protection intervened as a party defendant because it is

responsible for enforcement of the Florida Act. New Hope Sugar Company and

Okeelanta Corporation, owners and farmers of about 190,000 acres of land in the

Everglades, also intervened. Fed. R. Civ. P. 24(b).

      In 2008, the district court granted summary judgment in favor of the Tribe

and Friends of the Everglades. The district court ruled that the 2003 amendments

to the Florida Act changed water quality standards and the Agency had a duty

either to approve or disapprove those changes. The district court also ruled that

                                         4
some of the provisions of the phosphorus rule were invalid. The district court

concluded that the Agency had acted arbitrarily and capriciously by “allow[ing]

‘Florida to radically modify its water quality standards, simply disavow that a

change had taken place’ and then ‘rely on Florida’s disavowal to avoid its

mandatory review of the modified standards.’” As a result, the district court

“exercise[d] its equitable powers to avoid environmental injury to the Everglades”

and “enjoin[ed] the [Florida Department of Environmental Protection] from

issuing permits [under] those sections of the phosphorus rule that [were] set

aside.”

      On November 4, 2009, the Tribe and Friends of the Everglades moved to

have the Agency held in civil contempt for failing to issue a new determination

about whether the 2003 amendments or phosphorus rule complied with the Clean

Water Act. On December 3, 2009, the Agency issued a new determination that

disapproved several provisions of the 2003 amendments and the phosphorus rule,

and the Agency responded that the new determination rendered moot the motion

of the Tribe and Friends of the Everglades. The Tribe and Friends of the

Everglades replied that the new determination failed to comply with the order of

the district court and the Agency should be held in contempt.

      On April 14, 2010, the district court ordered the Agency to issue an

                                         5
“Amended Determination” that “direct[ed] the State of Florida to correct the

deficiencies in the Amended [Florida Act] and the Phosphorus Rule,” and the

district court sua sponte ordered the Administrator, the Regional Administrator for

Region IV, and the executive director of the Florida Department of Environmental

Protection to appear at a hearing on October 7, 2010, about compliance with the

order. The district court also reserved the right “to fully exercise its contempt

power in the event full compliance is not met.”

      On July 29, 2010, the Agency moved to modify the injunction on the ground

that the district court had ordered the Agency to act beyond its statutory authority,

Fed. R. Civ. P. 60(b). All the defendants and all intervenors filed an appeal of the

order of April 14. This Court stayed that appeal pending resolution of the motion

to modify the injunction.

      On September 3, 2010, the Agency filed its Amended Determination, and on

September 8, 2010, the Agency moved for leave to substitute the appearance of the

Assistant Administrator for Water for the appearance of the Administrator. The

Administrator is a high-ranking official. She was appointed by the President and

confirmed by the Senate, and she reports directly to the President. The Assistant

Administrator for Water is the senior Agency official responsible for fulfilling the

responsibilities of the Agency under the Clean Water Act. He was responsible for

                                          6
preparing the Amended Determination and the response of the Agency to the order

of April 14. Like the Administrator, he was also appointed by the President and

confirmed by the Senate.

      The district court orally denied the motion to substitute at the end of a

telephone conference. During that conference the district court stated, “I think

that the issues that I need to address at this hearing have to be done by the agency

head on policy matters.” The district court also stated that it was “committed to

the course that [it had] adopted here without deviation.” In a later written order,

the district court ruled that “[d]efendants’ request at this juncture to substitute [the

Assistant Administrator] . . . for the Administrator is in direct violation of the

April 14, 2010 Order and unacceptable.” The district court faulted the defendants

for waiting until one month before the hearing and found that the action involved

extraordinary circumstances that required a personal response from the

Administrator about “whether the strategies outlined in the Amended

Determination are a sincere commitment or merely an empty shell.” The court

also observed that “the Everglades is of considerable national importance,” and

“[t]he Court must be able to make an intelligent inquiry regarding the [Agency’s]

position and policy matters, to be addressed by the [Agency] Administrator.”




                                           7
      After the denial of its motion for substitution, the Agency filed a petition for

a writ of mandamus in this Court. We stayed that portion of the contempt order

that required the Administrator’s personal appearance pending our decision on the

mandamus petition. We invited, but did not require, the district court to address

the petition. The district court responded, as it had every right to do, that any

filing would be duplicative of its order of September 21, 2010, and referred us to

that order in lieu of a response.

                          II. STANDARD OF REVIEW

      “Mandamus is an extraordinary remedy, and it is appropriate only when ‘no

other adequate means are available to remedy a clear usurpation of power or abuse

of discretion by the district court.’” Carpenter v. Mohawk Indus., Inc., 541 F.3d
1048, 1055 (11th Cir. 2008) (quoting In re Loudermilch, 158 F.3d 1143, 1144

(11th Cir. 1998)).

                                    III. DISCUSSION

      We have acknowledged that the compelled appearance of a high-ranking

officer of the executive branch in a judicial proceeding implicates the separation

of powers, and we have allowed an executive official to challenge an order

compelling his appearance by filing a petition for a writ of mandamus without

having to incur a contempt sanction. In re United States, 985 F.2d 510, 512–13

                                           8
(11th Cir. 1993). In In re United States, defendants indicted for violations of

prescription drug laws argued that they were being prosecuted selectively, and

they subpoenaed the deposition testimony of the Commissioner of the Food and

Drug Administration to support their defense. 985 F.2d at 511. The district court

denied a motion to quash the subpoena and ordered the Commissioner to be

available by telephone to testify for 30 minutes. Id. We granted a writ of

mandamus to quash the subpoena of the Commissioner. Id. at 513.

      We concluded that compelling the testimony of the Commissioner of the

Food and Drug Adminstration “would have serious repercussions for the

relationship between two coequal branches of government.” Id. We allowed the

Commissioner to obtain an extraordinary writ to avoid that encroachment of the

separation of powers: “Requiring the . . . Commissioner to fight the subpoena by

placing himself in contempt implicates separation of powers concerns and would

harm the public perception of the [Administration].” Id. at 512. We explained

that “[t]he Commissioner would have to take valuable time away from other tasks

in deciding whether to incur the sanction of the court.” Id. at 512. We also

considered the obvious practical implications of requiring high government

officials to appear in judicial proceedings: “If the Commissioner was asked to

testify in every case which the [Administration] prosecuted, his time would be

                                          9
monopolized by preparing and testifying in such cases.” Id.

      We must review the record to determine whether it supports a finding of

extraordinary circumstances or a “special need” for compelling the appearance of

a high-ranking officer in a judicial proceeding. Id. In In re United States, we

concluded that the record failed to support a finding of special need for

compelling the Commissioner to testify because the “record disclose[d] that

testimony was available from alternate witnesses.” Id. “We are, of course, bound

to follow prior panel precedent that is on point.” Nguyen v. United States, 556
F.3d 1244, 1257 (11th Cir. 2009).

      Moreover, the decisions of several of our sister circuits follow our approach.

Our sister circuits have allowed high-ranking officials to petition for a writ of

mandamus in similar circumstances. See In re Cheney, 544 F.3d 311, 314 (D.C.

Cir. 2008) (“[M]andamus may be warranted [to prevent] intrusive discovery

against the Vice President.”); In re SEC, 374 F.3d 184, 188 (2d Cir. 2004)

(“[T]here is a marked difference between requiring a private litigant to submit to a

contempt order before seeking appellate relief and requiring executive agency

officials to do so . . . .”); In re United States, 197 F.3d 310, 314 (8th Cir. 1999)

(“[T]he writ is the appropriate remedy when there are serious policy

considerations . . . .”) (internal quotation marks omitted); In re FDIC, 58 F.3d
10
1055, 1060 (5th Cir. 1995) (“[W]e grant the petition and order the magistrate

judge to . . . grant the FDIC’s motion to quash depositions.”). And our sister

circuits have required a showing of special need before compelling the appearance

of a high-ranking officer. See In re Cheney, 544 F.3d at 314 (“The duties of high-

ranking executive officers should not be interrupted by judicial demands for

information that could be obtained elsewhere.”); In re United States, 197 F.3d at

314 (“If other persons can provide the information sought, discovery will not be

permitted against [a high-ranking government] official.”); In re FDIC, 58 F.3d at

1060 (“We think it will be the rarest of cases . . . in which exceptional

circumstances can be shown where the testimony is available from an alternate

witness.”)

      The record establishes that the Agency reasonably offered the appearance of

a high-ranking and knowledgeable official as a substitute for the Administrator’s

appearance. Like the Administrator, the Assistant Administrator for Water is

appointed by the President and confirmed by the Senate. The Assistant

Administrator for Water is the primary official responsible for fulfilling the

national responsibilities of the Agency under the Clean Water Act, including the

response of the Agency to the order of April 14 and the preparation of the

Amended Determination. The Assistant Administrator for Water is not only a

                                          11
higher-ranking official than the officials whose testimony was offered in In re

United States, but he is the most knowledgeable official about the Amended

Determination because he was responsible for its preparation.

      The district court failed to explain what information the Administrator can

provide or what special need she can satisfy by her appearance that the Assistant

Administrator for Water cannot. The district court instead referred, in conclusory

terms, to its authority to “pose direct questions to Defendants regarding whether

the strategies outlined in the Amended Determination are a sincere commitment or

merely an empty shell” and the need “to make an intelligent inquiry regarding the .

. . position [of the Agency] and policy matters, to be addressed by the [Agency]

Administrator.” The district court stated that the Administrator had adequate time

to prepare for the hearing, the protection of the Everglades is an issue of national

importance, and the Agency has not complied with the earlier orders of the court,

but none of those assertions explains why the Assistant Administrator is an

inadequate substitute. The Assistant Administrator is charged with ensuring

compliance with the order of April 14, has national responsibility for enforcement

of the Clean Water Act, and is the official primarily responsible for the Amended

Determination.

      The threat to the separation of powers is more substantial here than in In re

                                         12
United States. The Administrator is a higher-ranking official than the

Commissioner of the Food and Drug Administration, and we ruled that, absent

exigent circumstances, compelling the Commissioner’s testimony by telephone for

30 minutes disrespected the separation of powers. In re United States, 985 F.2d at

512. By contrast, compelling the personal appearance of the higher-ranking

Administrator in a distant judicial district for interrogation by the court for an

indefinite period is a far more serious encroachment on the separation of powers.

      The Tribe and Friends of the Everglades argue that In re United States is

distinguishable because a party, not the court, in that case, initially compelled by

subpoena the appearance of the executive official, but that distinction is

immaterial. Compelling high executive officials to appear in a judicial proceeding

implicates the separation of powers regardless of whether the appearance is

compelled initially by a party or sua sponte by the court. In either event, the

appearance of the executive official must be, in the end, compelled by an order of

the judiciary, which implicates the separation of powers. For that reason, in both

circumstances, there must be a showing of special need before a high-ranking

executive official can be compelled by the judiciary to appear.

      The Tribe and Friends of the Everglades also argue that In re United States

is distinguishable because the Administrator is a named party, but we disagree.

                                          13
The decisions we relied upon in In re United States all involved compelling the

testimony of a high-ranking official where either the official or his agency was a

party to the litigation. Id. at 512 (citing Simplex Time Recorder Co. v. Sec’y of

Labor, 766 F.2d 575 (D.C. Cir. 1985); In re Office of Inspector Gen., 933 F.2d 276

(5th Cir. 1991); Sweeney v. Bond, 669 F.2d 542 (8th Cir. 1982); United States v.

Merhige, 487 F.2d 25 (4th Cir. 1974); Peoples v. United States Dep’t of Agric.,

427 F.2d 561 (D.C. Cir. 1970)). We also explained that it would be impossible for

high-ranking executive officials to attend proceedings in every judicial district in

which they are named as parties: “In order to protect officials from the constant

distraction of testifying in lawsuits, courts have required [a showing of] a special

need or situation compelling such testimony.” Id.

      The Tribe and Friends of the Everglades argue that we should follow the

decision in In re Kessler, 100 F.3d 1015 (D.C. Cir. 1997), and not issue the writ,

but our precedent in In re United States squarely forecloses that argument. In In re

Kessler, the District of Columbia Circuit denied a petition for writ of mandamus

after the Commissioner of the Food and Drug Administration had been compelled

to submit to a deposition. Id. at 1018. The Kessler court declined to follow our

precedent in In re United States on the ground that our decision “did not take into

account sufficiently the constitutional distinction between the President himself

                                          14
and subordinate officers in the executive branch.” Id. at 1017. “The fact that

other circuits disagree with [our] analysis is irrelevant.” EEOC v. W & O, Inc.,

213 F.3d 600, 623 n.15 (11th Cir. 2000). We are bound by a prior panel decision

of this Court unless and until that panel decision is overturned by this Court en

banc or by the Supreme Court. Id.

      Moreover, it is unclear that the Kessler court would have denied a writ in

this circumstance. The Kessler court made much of the relatively low position

that the Commissioner holds in the executive branch: “Executive Level IV is the

journeyman level of those appointed by the President and confirmed by the

Senate.” In re Kessler, 100 F.3d at 1017. The Kessler court was concerned that

there was no meaningful way to distinguish the Commissioner of the Food and

Drug Administration from the over 350 other Level IV appointees. Id. at 1018.

By contrast, the Administrator is one of the highest officials of the executive

branch. See 5 U.S.C. § 5313. The concerns that motivated the decision in Kessler

are not present here.

      The Tribe and Friends of the Everglades finally argue that the Agency

waited too late to move for substitution, but the Agency filed its motion within one

week after it had filed its Amended Determination and a full month before the

hearing where the Administrator was to appear. We cannot say that this delay was

                                         15
unreasonable, and the Tribe and Friends of the Everglades have not cited any

authority for the proposition that a district court should deny a motion for

substitution if it is not brought at the earliest possible time. The district court also

failed to identify any prejudice to its proceeding caused by the delay by the

Agency.

      On the record before us, we cannot conclude that there is a special need for

the Administrator’s appearance. The district court, without sufficient reason,

sought to determine the priorities for a high-level executive official and clearly

encroached on the discretion vested in the executive branch. We are mindful that

the ecology of the Everglades is a national priority, but it cannot be said that the

Everglades is the only matter of national importance demanding the

Administrator’s attention.

      The dissent expresses disagreement with our decision not by addressing our

reasoning, but by changing the subject. The dissent argues that the “blatant

unwillingness [of the Agency] to abide by the court’s commands” is sufficient to

constitute extraordinary circumstances, but whether the Agency has complied with

earlier orders is not an issue before us. As we explained, the Agency has appealed

the order of April 14 to this Court, and this panel does not have the jurisdiction to

decide that appeal. We cannot prejudge whether the Agency is in compliance with

                                           16
the summary judgment, and the whole point of the hearing where the

Administrator was being compelled to appear was to determine whether the

Amended Determination would bring the Agency into compliance with the order

of April 14. The dissent states that “we must take the findings of the district court

as we receive them,” but the order of April 14, which again is on appeal, is not a

final judgment with res judicata effect, as the dissent erroneously suggests.

      The threat to the separation of powers presented by this petition is not about

whether the Agency is in compliance with either the summary judgment or the

order of April 14, but is instead about whether the judicial branch has the authority

to determine for the executive branch which high-ranking official should appear at

a hearing to represent the Agency. The Agency did not threaten the judicial

branch by designating the Assistant Administrator to appear before the district

court. The record establishes that the Agency respectfully offered a presidential

appointee, who is knowledgeable about the Amended Determination and is fully

capable of addressing the needs of the district court, to serve as an adequate

substitute for the Administrator. Nor did the Agency undermine the authority of

the district court to determine whether the Agency has complied with the order of

April 14. At the end of the hearing, the district court will still have the authority to

decide that question. The Agency instead exercised its prerogative, as an

                                          17
independent branch, to designate which of its high-ranking officials should appear

as its representative in a proceeding of the judicial branch. That decision leaves

intact the authority of the judicial branch to decide the “case” or “controversy”

before it, which is all the authority that Article III of the Constitution grants the

“least dangerous” branch. See The Federalist No. 78, at 465 (Alexander

Hamilton) (Clinton Rossiter ed., 1961).

       The dissent confuses the issue when it suggests that the Agency “comes

before this Court requesting the extraordinary remedy of mandamus to save them

from the consequences of their own extraordinary noncompliance.” All the

Agency has done is request respect for its decision to allow a knowledgeable

presidential appointee, instead of the Administrator, to appear on its behalf in the

district court. That substitution does not in any way “save” the Agency from any

consequences. The Agency will still have to answer for its alleged

noncompliance, which is why the dissent is wrong to suggest that our decision

“means we are powerless to enforce our judgments.” Our decision is not about

that issue.

       The dissent faults us for “confin[ing] our review of the record to the four

corners” of the order that denied the motion to substitute, but that criticism is

without merit. We invited the district court to file a response to the petition for a

                                           18
writ of mandamus filed by the Agency and the Administrator, but the district court

declined to do so and instead referred us to the very order that the dissent faults us

for relying upon too heavily. We reviewed both that order and the transcript of the

conference that the district court held on the motion to substitute at which the

district court also offered an explanation of its decision. We reviewed those

portions of the record because they are the only places where the district court

offered any explanation for its decision. We also reviewed everything that the

parties cited against and in support of the decision of the district court. What we

have not done is use a lengthy record as an excuse for not supplying a rationale

that can in any way support the decision of the district court.

      The dissent cites United States v. Morgan, 313 U.S. 409, 61 S. Ct. 999

(1941), as “binding authority,” but Morgan supports our decision to grant a writ of

mandamus. In that case, the Secretary of Agriculture’s appearance was compelled

over the objection of the government. Id. at 421–22, 61 S. Ct. at 1004–05. The

Supreme Court, after deciding the merits of the litigation about an order by the

Secretary, sua sponte turned its attention to “a matter not touching the validity of

the order [but nonetheless] requir[ing] consideration.” Id. at 421, 61 S. Ct. at

1004. The Court then condemned, in the following strong terms, the decision to

compel the Secretary to appear and testify in the district court: “the short of the

                                          19
business is that the Secretary should never have been subjected to this

examination,” because “it was not the function of the court to probe the mental

processes of the Secretary.” Id. at 422, 61 S. Ct. at 1004 (quoting Morgan v.

United States, 298 U.S. 468, 480, 56 S. Ct. 906, 911 (1936)). Morgan suggests

that a district court should rarely, if ever, compel the attendance of a high-ranking

official in a judicial proceeding, which is why we relied upon it in In re United

States. Morgan does not suggest or even hint that a federal district court should

ever compel a member of the President’s cabinet or another high-ranking official

to appear in a judicial proceeding to testify about the official’s duties or decisions.

      The dissent also cites Clinton v. Jones, 520 U.S. 680, 117 S. Ct. 1636

(1997), but that decision does not support the position of the dissent. Clinton

involved the extent of official immunity granted to the President when sued in his

individual capacity, while in office, for conduct that occurred before he took

office. Although the Court held that the President was not entitled to official

immunity in that circumstance, the Court stated that it was not “confront[ing] the

question whether a court may compel the attendance of the President at any

specific time or place.” The one thing that the Court explained in Clinton that is

relevant to this case is that, “if a trial is held, there would be no necessity for the

President to attend in person, though he could elect to do so.” Id. at 691–92, 117
20
S. Ct. at 1643. In contrast with Clinton, the Administrator is not being sued in her

individual capacity about conduct that occurred before she took office nor are

principles of qualified immunity raised by this petition. The Administrator was

instead compelled by the district court to appear in a judicial proceeding about her

public duties even though the record discloses that another high-ranking official is

available to serve as an adequate substitute.

      The dissent also glosses over our precedent in In re United States where we

decided two separate issues: (1) that mandamus is available to review an order

compelling the appearance of the Commissioner in a judicial proceeding; and (2)

that there is no special need for the Commissioner’s appearance and the writ

should be granted when “[t]he record discloses that testimony [is] available from

alternate witnesses.” 985 F.2d at 512. The dissent fails to acknowledge the basis

for our resolution of the second issue. The dissent instead obliquely states that

“the facts of that particular case” did not establish a special need for the

Commissioner’s testimony without acknowledging that the basis for that ruling

was that the requested testimony was available from other witnesses.

      The dissent fails to address the only issue before us: whether the district

court abused its discretion by determining that the Assistant Administrator for

Water is an inadequate substitute for the Administrator. The dissent fails to

                                          21
explain how compelling the Administrator to appear satisfies a special need for the

hearing to be held in the district court. The dissent fails to explain what

information the Administrator can provide the district court that the Assistant

Administrator cannot. The dissent fails to cite even a single decision of a circuit

court that has upheld an order compelling a high-ranking official of the executive

branch to appear in a judicial proceeding.

       The district court abused its discretion when it denied the motion to

substitute. The Agency reasonably designated the Assistant Administrator, who is

primarily responsible for enforcement of the Clean Water Act and compliance

with the orders of the district court, to appear on its behalf in the district court.

Absent evidence that the Assistant Administrator’s appearance will fail to satisfy

any special need of the district court, we cannot conclude that the appearance of

the Administrator is necessary.

                                 IV. CONCLUSION

      Because there is no other adequate remedy available to remedy the abuse of

discretion by the district court, the petition for a writ of mandamus is GRANTED,

and the district court is directed to allow the substitution of the appearance of the

Assistant Administrator for Water of the Agency for the appearance of the

Administrator of the Agency.

                                           22
MARTIN, Circuit Judge, dissenting:

      I cannot agree that the circumstances of this case justify the majority’s

issuance of a writ of mandamus, which has the extraordinary effect of compelling

a United States District Judge to receive a witness other than the one he believed

necessary to address compliance with Orders he issued in this prolonged litigation.

To be sure, I agree with the majority that “the compelled appearance of a high-

ranking officer of the executive branch in a judicial proceeding implicates the

separation of powers,” and I thus agree that such an order is appropriate in very

limited circumstances. However, given the EPA’s continued failure to comply

with the district court’s mandates, such circumstances are present in this case. As

a result, I find no abuse of discretion by the district court, and would deny

mandamus relief.

      In deciding the important question before us, the majority would confine our

review of the record to the four corners of Judge Gold’s Order of September 21,

2010, in which he denied the EPA’s request to substitute an Assistant

Administrator as a witness, when he had ordered the appearance of the

Administrator. This Order, says the majority, does not contain a sufficient

explanation for why the Assistant Administrator won’t do. To arrive at this

conclusion, however, requires turning a blind eye to at least two realities. First,

                                          23
Judge Gold has presided over this case since it was filed on June 17, 2004, and has

written extensively about the EPA’s failure to heed his orders. Second, in his

September 21 Order, Judge Gold makes repeated reference to the history of this

case, previous orders of the court, conversations had with counsel, and generally,

the background which led him to require the presence of the EPA Administrator in

the first place. Thus his look back over the history of this case is very much a part

of his explanation for requiring the presence of the Administrator.

      In its Order of April 14, 2010, the district court set out in extensive detail

that the EPA has unequivocally and repeatedly flouted and otherwise refused to

comply with the court’s previously entered Summary Judgment order. As the

April Order explained, on July 29, 2008, the district court issued a 101-page Order

holding the EPA in violation of the Clean Water Act and prescribing directives to

remedy those violations. Yet extraordinarily, over one year later the EPA had still

not acted, and ultimately did not act until November 4, 2009, after the plaintiffs

filed a motion for contempt. Furthermore, as the district court took great pains to

explain, the substance of the EPA’s 2009 Determination flatly contravened the

2008 Summary Judgment Order. In the face of this inaction, the court warned that

nothing short of the “effective[] repeal of [a] clearly expressed Congressional

mandate” was at stake.

                                          24
      Determined to enforce its mandate but confronted by what it viewed as

remarkable disobedience, the district court thus “face[d] the difficult task of

avoiding both remedies that may be too intrusive . . . and those that may prove to

be ineffective.” NAACP v. Sec’y Hous. & Urban Dev., 817 F.2d 149, 159 (1st

Cir. 1987). After careful deliberation, the court concluded that to remedy the

EPA’s disregard of the Summary Judgment order, it was necessary for the

Administrator of the EPA to appear and update the court on the Agency’s progress

towards compliance. The court then set the date of this appearance to be six

months after the order issued.

      In September, five months after issuance of the April 14 Order, and only

one month before the Administrator was to appear, the EPA moved to substitute

an alternative representative in the place of the Administrator. The district court

denied this motion, explaining:

      [T]his case . . . presents extraordinary circumstances and a special
      requirement for the Administrator’s attendance. A review of the lengthy
      record in this case reveals the significant need for Defendants to present
      the Administrator, Regional Administrator, and FDEP Secretary at a
      hearing to ensure the Defendants are complying with the previously
      issued orders. As demonstrated by the record, Defendants have not
      complied with the orders, and therefore, it is necessary for the
      Administrator, Regional Administrator, and FDEP Secretary to
      personally appear and report to the Court on their compliance efforts, as
      outlined by the April 14, 2010 Order.


                                          25
The court further explained, “[a]s outlined by lengthy opinions in the record, this

case has a long history of extraordinary circumstances demonstrating a very

special need for compliance with this Court’s orders.”

      The EPA now comes before this Court requesting the extraordinary remedy

of mandamus to save them from the consequences of their own extraordinary

noncompliance. I would deny that request. Mandamus is “appropriate only when

no other adequate means are available to remedy a clear usurpation of power or

abuse of discretion by the district court.” Carpenter v. Mohawk Indus., Inc., 541
F.3d 1048, 1055 (11th Cir. 2008). Indeed, mandamus “is intended to provide a

remedy for a plaintiff only if he has exhausted all other avenues of relief and only

if the defendant owes him a clear nondiscretionary duty.” Cash v. Barnhart, 327
F.3d 1252, 1258 (11th Cir. 2003). As a result, “[t]he petitioner seeking the writ

carries the burden of showing that its ‘right to the issuance of the writ is clear and

indisputable.’” Carpenter, 541 F.3d at 1055 (quoting In re Lopez-Lukis, 113 F.3d
1187, 1188 (11th Cir. 1997)). Our precedent does not permit me to conclude that

the district court judge has failed to perform a nondiscretionary function imposed

upon him by law, such that the issuance of a writ of mandamus is justified. Nor do

I believe that the Administrator has carried the heavy burden required to justify


                                          26
our mandating how a United States District Judge manages the parties to litigation

before him.

      Both precedent and prudence support the district court’s actions. The

record below is replete with examples of the EPA’s failure to comply with the

court’s orders. Faced with such recalcitrance, the court properly relied upon the

long recognized inherent authority of district courts to enforce their mandates.

See, e.g., Chambers v. Nasco, Inc., 501 U.S. 32, 43, 111 S. Ct. 2123, 2132 (1991)

(“Courts of justice are universally acknowledged to be vested, by their very

creation, with power to impose silence, respect, and decorum, in their presence,

and submission to their lawful mandates.”) (quoting Anderson v. Dunn, 19 U.S. (6

Wheat.) 204, 227 (1821)). Indeed, more than permissible, the district court’s

actions were consistent with our prior instructions regarding the duties of the

Judiciary. As we have explained, “[f]ederal courts have both the inherent power

and the constitutional obligation to protect their jurisdiction from conduct which

impairs their ability to carry out their Article III functions.” Martin-Trigona v.

Shaw, 986 F.2d 1384, 1386–87 (11th Cir. 1993) (quoting Procup v. Strickland,

792 F.2d 1069 (11th Cir. 1986) (en banc)). Thus, although compelling the




                                          27
Administrator to appear is extraordinary, it is in my view less so than the EPA’s

blatant unwillingness to abide by the court’s commands.1

       Extraordinary or not, however, the district court’s order for the

Administrator to appear is supported by binding authority.2 First, in United States

v. Morgan, 313 U.S. 409 (1941), a case which undergirds this Court’s decision in

In re United States, 985 F.2d 510, 512 (11th Cir. 1993),3 the Secretary of

Agriculture was not only subjected to deposition, over the government’s objection,

for proceedings in which he was a party, but also “appeared in person at the trial.”



1
 Although the underlying merits of the Summary Judgment Order may eventually be addressed
on appeal, at this stage we must take the findings of the district court as we receive them. See
Jaffree v. Wallace, 837 F.2d 1461, 1467 (11th Cir. 1988) (“‘The established rule in the federal
courts is that a final judgment retains all of its res judicata consequences pending decision of the
appeal.’” (quoting 18 C. Wright, A. Miller, & E. Cooper, Federal Practice and Procedure sec.
4433, at 308 (1981 & Supp. 1987))).
2
  As the majority implies, we are bound only by Supreme Court precedent and the holdings of
this Court. Thus, while I agree that we ought to respect our sister circuit’s precedent as
persuasive, that authority does not control. In any event, because no circuit has analyzed a
district court’s powers to compel witnesses in the context of recalcitrance at the level of the
EPA’s in this case, the majority’s out-of-circuit precedent is distinguishable on its facts.
3
  In In re United States we cited Morgan for the proposition that “the practice of calling high
officials should be discouraged.” 985 F.2d at 512. However, this description expands upon what
that case actually stands for. In fact, rather than discouraging the practice of soliciting testimony
from high level officials generally, the Court in Morgan actually critiqued subjecting the
Secretary to testifying because of his role in that case. As the Court explained, the underlying
litigation concerned a “proceeding before the Secretary [that] ‘has a quality resembling that of a
judicial proceeding.’” 313 U.S. at 422 (quotation omitted). This being so, the Court reasoned
that “[j]ust as a judge cannot be subjected to such scrutiny . . . so the integrity of the
administrative process must be equally respected.” Id. (citation omitted). Thus, Morgan actually
discourages soliciting testimony from high level officials when they serve in a judicial capacity.

                                                 28
Morgan, 313 U.S. at 422. While there, “[h]e was questioned at length regarding

the process by which he reached the conclusions of his order, including the

manner and extent of his study of the record and his consultations with

subordinates.” Id. That the Secretary actually testified undermines—fatally in my

estimation—the government’s fears about the ability of the Administrator to both

appear as a witness in extraordinary cases and also “fulfill her role as a cabinet

officer.”

      Second, “it is . . . settled that [even] the President is subject to judicial

process in appropriate circumstances.” Clinton v. Jones, 520 U.S. 681, 703 (1996)

(discussing Chief Justice Marshall’s “ruling that a subpoena duces tecum could be

directed to the President” (citing United States v. Burr, 25 F. Cas. 30 (No.

14,692d) (C.C. Va. 1807))). As a result, the majority “errs by presuming that

interactions between the Judicial Branch and the Executive, even quite

burdensome interactions, necessarily rise to the level of constitutionally forbidden

impairment of the Executive’s ability to perform its constitutionally mandated

functions.” Clinton v. Jones, 520 U.S. at 702. To the contrary,

      As Madison explained [in Federalist 47], separation of powers does not
      mean that the branches “ought to have no partial agency in, or no
      controul over the acts of each other.” The fact that a federal court’s
      exercise of its traditional Article III jurisdiction may significantly


                                           29
      burden the time and attention of the Chief Executive is not sufficient to
      establish a violation of the Constitution.


Id. at 703 (quotation omitted) (emphasis in original). Surely, if this burden can be

exerted upon the Chief Executive, then it necessarily follows that Cabinet level

officials can be so burdened as well.

      Finally, in light of the extensive disobedience displayed by the EPA, I

would hold that this case presents the exigency that In re United States requires in

order to compel the testimony of high ranking officials. 985 F.2d at 512. In that

case, the Commissioner of the Food and Drug Administration resisted a subpoena

to appear as a witness in a prosecution of two criminal defendants who were

accused of violating various drug regulations. Id. at 511. We recognized that the

normal means to fight such a subpoena would be for the Commissioner to

disregard it and place himself in contempt, but explained that doing so would

“implicate[] separation of powers concerns,” distract the Commissioner from his

other responsibilities, “harm the public perception of the FDA,” and “prolong the

litigation of this tangential issue and delay the trial of the underlying criminal

offense.” Id. at 512. As a result, we held “that a writ of mandamus, if warranted,

is the appropriate remedy.” Id. (emphasis added).




                                          30
      By the plain text of the opinion, then, we cautioned that mandamus is not

appropriate in all instances in which a high level official is called to testify.

Instead, we explained that mandamus would be warranted only where

“extraordinary circumstances or a special need for the [high level official’s]

testimony” could not be identified. Id. We concluded that the facts of that

particular case did not present such circumstances, and as a result afforded

mandamus relief. Id. at 512–13.

      As discussed above—and at length by the district court—such extraordinary

circumstances are present here. In any other case, we would impose nothing short

of the harshest sanctions against a private party that behaved in a manner

analogous to the EPA. Indeed, I would be shocked if the only intermediate

consequence to befall a corporation that so brazenly disobeyed a federal court

Order was that its CEO was directed to testify about future compliance efforts.

But regardless of any other consequences, it is clear that the entity’s most senior

managing official is the appropriate individual to speak towards future compliance

efforts. As a result, I cannot conclude that the district court abused its discretion

in requiring the Administrator to appear. An abuse of discretion warranting

mandamus occurs when a court commits “[a] clear error of judgment or

application of an incorrect legal standard.” Mohawk Indus., 541 F.3d at 1055.

                                           31
Judge Gold has done neither.

       I am well aware that the offending party is a government agency, and so

normal remedies must be evaluated in the context of the separation of powers.

Yet, to conclude that respect for a co-equal branch means we are powerless to

enforce our judgments turns the doctrine of separation of powers on its head.

Thus, I find it perplexing that our fidelity to the notion of separation of powers has

led the members of this panel to reach different conclusions. To be sure, I agree

that “[t]he threat to separation of powers is more substantial here than in In re

United States.” But I view the proper remedy to that threat as the district court’s

subpoena, which is the appropriate check through which to restore the delicate

balance between the Executive and the Judiciary. See The Federalist No. 51, at

286 (Alexander Hamilton) (E.H. Scott ed., 1898) (“[T]he great security against a

gradual concentration of the several powers in the same department, consists in

giving to those who administer each department the necessary constitutional

means, and personal motives, to resist encroachments of the others.”); accord

Clinton v. Jones, 520 U.S. at 699 n.30 (quoting same).4 Because instead the

4
 I read Federalist No. 78 to also support denying mandamus relief in this case. In describing the
“least dangerous” branch, Federalist No. 78 emphasizes the inherent weaknesses of the Judiciary.
See The Federalist No. 78, at 425–26 (Alexander Hamilton) (E.H. Scott ed., 1898). Rather than
praise these weaknesses, however, the text states that “all possible care is requisite to enable it to
defend itself against . . . attacks” from the other branches. Id. at 425. In my view, therefore,
Federalist No. 78 cuts squarely against reversing the district court.

                                                 32
majority elects to exacerbate that threat while at the same time weakening the

extraordinary nature of mandamus, I respectfully dissent.




                                        33